Exhibit 10.4
HUDSON VALLEY HOLDING CORP.
2002 STOCK OPTION PLAN
1.       PURPOSE OF THE PLAN
          The purpose of the Hudson Valley Holding Corp. 2002 Stock Option Plan
(the “2002 Plan”) is to provide a means by which Hudson Valley Holding Corp.
(the “Corporation”), through the grant of incentive stock options and
nonstatutory stock options to eligible employees, directors, consultants and
advisors, may attract and retain persons of ability and motivate these persons
to exert their best efforts on behalf of the Corporation and any Subsidiary
Corporation of the Corporation, (“Subsidiary Corporation”). For the purposes of
the 2002 Plan, and any option agreement under the 2002 Plan, the term
“Subsidiary Corporation” means a Subsidiary Corporation as defined by Section
424(f) of the Internal Revenue Code of 1986, as amended. It is intended that
options issued under the Plan may be either incentive stock options which meet
the requirements of Section 422 of the Internal Revenue Code of 1986, as
amended, or nonstatutory stock options.
2.      SHARES SUBJECT TO THE 2002 PLAN
          Subject to the provisions of Section 5B(8) of the 2002 Plan, 1,535,000
shares of the common stock of the Corporation (the “Common Stock”) shall be
reserved and may be optioned under the 2002 Plan. The reserved shares may be
authorized and unissued shares, treasury shares, or any combination of both.
Subject to the provisions of Section 5B(8) of the 2002 Plan, if an option
granted under the 2002 Plan expires, terminates, or is canceled for any reason,
the shares of stock representing that option shall be available again under the
2002 Plan.
3.      ADMINISTRATION OF THE 2002 PLAN
          The 2002 Plan shall be administered by the Compensation Committee of
the Corporation (the “Committee”). The Committee shall have plenary authority in
its sole discretion, subject to and not inconsistent with the express provisions
of the 2002 Plan, to grant options; to determine the purchase price of the
Common Stock covered by each option, the term of each option, the employees,
directors, consultants, and advisors to whom, and the time or times at which,
options shall be granted, and the number of shares to be covered by each option;
to designate options as incentive stock options or nonstatutory stock options;
to interpret the 2002 Plan; to prescribe, amend, and rescind rules and
regulations relating to the 2002 Plan; to determine the terms and provisions of
the option agreements (which need not be identical) for options granted under
the 2002 Plan; and to make all other determinations deemed necessary or
advisable for the administration and operation of the 2002 Plan.
          The Committee shall keep minutes of its meetings. All actions of the
Committee shall be taken by a majority of its members. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon all persons who have received awards, the Corporations,
any Subsidiary Corporation, and all other interested persons.
4.      ELIGIBILITY AND GRANT OF OPTIONS UNDER THE 2002 PLAN
          A. Incentive stock options may be granted to any employee of the
Corporation or of any Subsidiary Corporation who is a signatory to a Stock
Restriction Agreement with respect to all of his or her common stock, including
all stock presently owned, or hereinafter acquired. This Agreement will be
substantially in the form of Exhibit “A”, attached hereto. No incentive stock
option may be granted to any employee who at the time of such grant owns more
than 10 percent of the total combined voting power of all classes of stock of
the Corporation or of any Subsidiary Corporation.
          B. Nonstatutory stock options may be granted to any employee,
director, consultant, or advisor of the Corporation or of any Subsidiary
Corporation and who is a signatory to a Stock Restriction Agreement with respect
to all of his or her common stock, including all stock presently owned, or
hereinafter acquired. This Agreement will be substantially in the form of
Exhibit “A”, attached hereto.

A- 1



--------------------------------------------------------------------------------



 



5.      TERMS AND CONDITIONS OF OPTIONS GRANTED UNDER THE 2002 PLAN
          Each option granted under the 2002 Plan shall be evidenced by a
written agreement in a form determined by the Committee. Such agreement shall be
subject to the following express terms and conditions, and such other terms and
conditions as the Committee may deem appropriate.
          A. IDENTIFICATION OF OPTION STATUS AND OPTION PERIOD
               Each option agreement shall identify the status of the option as
an incentive stock option intended to qualify under Section 422 of the Internal
Revenue Code of 1986, as amended, or as a nonstatutory stock option. An
incentive stock option and a nonstatutory stock option may not be granted
subject to a tandem exercise arrangement. Each option agreement shall specify
the period for which the option thereunder is granted and shall provide that the
option shall expire at the end of such period. The period for which an option is
granted may not exceed 10 years from the date of the grant of the option.
          B. EXERCISE OF OPTION
               (1) By an optionee while an Employee, Director, Consultant or
Advisor. Subject to the provisions of this Section 5B of the 2002 Plan, each
option shall be exercisable by an optionee while an employee, director,
consultant, or advisor of the Corporation or of any Subsidiary Corporation from
time to time over a period beginning on the date of the grant of the option and
ending on the earliest of the expiration, termination, or cancellation of the
option; provided, however, that the Committee may, by the provisions of any
option agreement, limit the period of time during which the option is
exercisable and limit the number of shares purchasable in any period of time
during which the option is exercisable.
               (2) Exercise in the event of death or disability.
                    a. Death — If an optionee under an incentive stock option
dies while an employee of the Corporation or of any Subsidiary Corporation, or
if an optionee under a nonstatutory stock option dies while an employee,
director, consultant or advisor of the Corporation or of any Subsidiary
Corporation, his or her option(s) under the 2002 Plan may be exercised by the
estate of the deceased optionee or by any person who acquired such option(s) by
bequest or inheritance or by reason of the death of the optionee within the
twelve (12) months immediately following his or her death, and to the extent
that the deceased optionee was entitled to exercise such option(s) on the date
of his or her death; provided, however, that no option may be exercised after
the fixed period of that option.
                    b. Disability — If an optionee under an incentive stock
option ceases to be an employee of the Corporation or of any Subsidiary
Corporation, or if an optionee under a nonstatutory stock option ceases to be an
employee, director, consultant or advisor of the Corporation or of any
Subsidiary Corporation, because of a disability as defined in Section 22(e)(3)
of the Internal Revenue Code of 1986, as amended, his or her right to exercise
the options(s) under the 2002 Plan may be exercised by him or her, his or her
attorney-in-fact or conservator, within the 12 months immediately following the
date when he or she ceases to be an employee, director, consultant or advisor to
the extent that the optionee was entitled to exercise such option(s) on the date
when his or her employment with, directorship of, or engagement as a consultant
or advisor by the Corporation or any Subsidiary Corporation ceases; provided,
however, that no option may be exercised after the fixed period of that option
and that the exercise of any incentive stock option by an attorney-in-fact or
conservator of the optionee does not disqualify that option as an incentive
stock option under Section 422 of the Internal Revenue Code of 1986, as amended.
          As to all employee/optionees, if the disability leave does not exceed
90 days, the optionee will be deemed to be in the continuous employment of his
or her employer during the leave period. However, if the disability leave
exceeds 90 days, the optionee will be deemed to have terminated his or her
employment on the 91st day of that leave, and will not, pursuant to
Section 22(E) 3, continue to accrue hours of service, unless re-employment is
guaranteed by statute or contract.

A- 2



--------------------------------------------------------------------------------



 



               (3) Termination of Employment. If an optionee under an incentive
stock option or nonstatutory stock option ceases to be an employee of the
Corporation or of any Subsidiary Corporation, for any reason other than death or
disability, his or her right to exercise eligible option(s) as of the date of
termination under the 2002 Plan may be exercised by him or her within the
3 months immediately following the date of his or her termination of employment,
or the expiration date of any mutually agreed salary continuation agreement, to
the extent that the optionee was entitled to exercise such option(s) at the date
of his or her termination of employment; provided, however, that no option may
be exercised after the fixed period of that option; provided further, that if an
optionee ceases to be an employee of the Corporation or of any Subsidiary
Corporation because he or she voluntarily terminates his or her employment or
because his or her employment is involuntarily terminated by the Corporation or
of any Subsidiary Corporation as a result of his or her willful misconduct, as
determined in the sole discretion of the Committee, all right to exercise the
option(s) under the 2002 Plan shall terminate on the date his or her employment
ceases.
               (4) Termination of Directorship or of Engagement as a Consultant
or Advisor. If an optionee under a nonstatutory option ceases to be a director,
consultant or advisor of the Corporation or of any Subsidiary Corporation for
any reason other than his or her death or disability, his or her right to
exercise the option(s) under the 2002 Plan may be exercised within the 3 months
immediately following the date when his or her directorship terminates or when
his or her engagement as a consultant or advisor terminates, to the extent that
the optionee was entitled to exercise such option(s) at the date of that
termination; provided, however, that no option may be exercised after the fixed
period of that option; provided further, that if an optionee ceases to be a
director, consultant, or advisor of the Corporation or of any Subsidiary
Corporation because he or she voluntarily resigns from his or her directorship
or from his or her engagement as a consultant or advisor or because he or she is
removed for cause by the shareholders of the Corporation or of any Subsidiary
Corporation, or by the Board of Directors of the Corporation or of a Subsidiary
Corporation in the case of a consultant or advisor, all right to exercise the
option(s) under the 2002 Plan shall terminate on the date when his or her
directorship or engagement as a consultant or advisor ceases.
               (5) Option Price. The option price per share shall be determined
in good faith by the Committee at the time an option is granted and shall be not
less than 100 percent of the fair market value of a share of the Common Stock of
the Corporation on the date of the grant. Each option shall provide that the
optionee agrees that the option price per share is determined in good faith by
the Committee at the time when that option is granted as not less than
100 percent of the fair market value of a share of the Common Stock of the
Corporation on the date of the grant.
               (6) Payment of purchase price upon exercise. Each option shall
provide that the purchase price of the shares for which an option may be
exercised shall be paid in cash to the Corporation at the time of exercise.
               (7) Nontransferability. No option granted under the 2002 Plan
shall be transferable other than by a will of an optionee or by the laws of
descent and distribution. During his or her lifetime, an option shall be
exercisable only by an optionee or by the optionee’s attorney-in-fact or
conservator, unless in the case of an incentive stock option, such exercise by
the attorney-in-fact or conservator of the optionee would disqualify the option
as an incentive stock option under Section 422 of the Internal Revenue Code of
1986, as amended.
               (8) Adjustments. Notwithstanding any other provision of the 2002
Plan, in the event of any change in the outstanding Common Stock of the
Corporation by reason of any stock dividend, recapitalization, reorganization,
merger, consolidation, split-up, combination or exchange of shares, rights
offering to purchase the Common Stock at a price substantially below fair market
value, or of any similar change affecting the Common Stock, the number and kind
of shares which thereafter may be optioned and sold under the 2002 Plan and the
number and kind of shares subject to option in outstanding option agreements and
the purchase price per share thereof shall be appropriately adjusted consistent
with such change in such manner as the Committee may deem equitable to prevent
substantial dilution or enlargement of the rights granted to, or available for
an optionee under the 2002 Plan.
               (9) No rights as a Shareholder. No optionee shall have any right
as a shareholder with respect to any share subject to his or her option under
the 2002 Plan prior to the date of issuance to him or her of a certificate for
such share.

A- 3



--------------------------------------------------------------------------------



 



               (10) No rights to continued directorship or engagement as a
Consultant or Advisor. The 2002 Plan and any option granted under the 2002 Plan
shall neither confer upon any optionee any right with respect to continuance of
any directorship or engagement as a consultant or advisor of the Corporation or
of any Subsidiary Corporation, nor shall it interfere in any way with the right
of the shareholders, or the board of directors of the Corporation or of a
Subsidiary Corporation in the case of a consultant or advisor, to remove him or
her at any time.
               (11) No rights to continued employment. The 2002 Plan and any
option granted under the 2002 Plan shall neither confer upon any optionee any
right with respect to continuance of employment by the Corporation or by any
Subsidiary Corporation, nor shall it interfere in any way with the right of his
or her employer to terminate his or her employment at any time.
               (12) Reorganization, Merger, Consolidation, Dissolution,
Liquidation or Sale of Assets. Upon a reorganization in which the Corporation is
not the surviving Corporation, all unexercised options under the 2002 Plan shall
be canceled as of the effective date of the reorganization; provided, however,
that the Committee shall give to an optionee, or the holder of the option(s)
granted under the 2002 Plan, at least 15 days’ written notice of the
reorganization and during the period beginning when the optionee, or the holder
of the option(s), shall have the right to exercise the unexercised option(s)
under the 2002 Plan without regard to employment or directorship tenure
requirements or installment exercise limitations, if any; provided further,
however, that the option(s) may not be exercised after the period provided in
either Section 5A or 5B of the 2002 Plan. For the purposes of the 2002 Plan, and
any option agreement under the 2002 Plan, the term “reorganization” shall mean
any merger, consolidation, sale of substantially all of the assets of the
Corporation, or sale of the securities of the Corporation pursuant to which the
Corporation is or becomes a wholly-owned subsidiary of another Corporation after
the effective date of the reorganization.
               (13) Stock Restriction Agreement. The Corporation shall not be
required to issue or deliver any shares of Common Stock upon the exercise of any
option granted under the 2002 Plan until the optionee, or the holder of the
option(s) becomes a signatory to a stock restriction agreement with respect to
all of his or her Common Stock, including all shares presently owned or
hereinafter acquired. This Agreement will be substantially in the form of
Exhibit “A”, attached hereto.
6.      COMPLIANCE WITH LAWS AND REGULATIONS
          The 2002 Plan, the grant and exercise of options under the 2002 Plan,
and the obligation of the Corporation to sell and deliver shares under such
options, shall be subject to all applicable federal and state laws and rules and
regulations and to such approvals by any government or regulatory agency as may
be required. The Corporation shall not be required to issue or deliver any
certificates for shares of Common Stock prior to the completion of any
registration or qualification or such shares under any federal or state law or
any ruling or regulation of any governmental body which the Corporation shall,
in its sole discretion, determine to be necessary or advisable.
7.      AMENDMENT AND DISCONTINUANCE
          The Committee may amend, suspend, or discontinue the 2002 Plan;
provided, however, that no action of the Committee may (a) increase the number
of shares reserved for options pursuant to Section 2 or (b) permit the granting
of options which expire beyond the period provided for in Section 5B (7).
Without the written consent of an optionee, no amendment or suspension of the
2002 Plan shall alter or impair any option previously granted to him or her
under the 2002 Plan.
8.      EFFECTIVE DATE
          The effective date of the 2002 Plan is July 1, 2002. It is subject to
the approval of the shareholders of the Corporation holding no less than a
majority of the shares. Notwithstanding the foregoing, options may be granted by
the Committee as provided by the terms of the 2002 Plan subject to such
subsequent shareholder approval. No option shall be granted under the 2002 Plan
after June 30, 2012.

A- 4



--------------------------------------------------------------------------------



 



9.      NAME OF THE 2002 PLAN
          The Plan shall be known as the “Hudson Valley Holding Corp. 2002 Stock
Option Plan”.
10.      EFFECT OF THE PLAN ON OTHER STOCK PLANS
          The adoption of the 2002 Plan shall have no effect on awards made or
to be made pursuant to other stock plans covering directors, officers, or
employees of the Corporation, any Subsidiary Corporation, a parent Corporation,
or any predecessors or successors thereto.
          The foregoing constitutes the entire agreement known as the Hudson
Valley Holding Corp. Stock Option Plan of 2002.

             
APPROVED:
           
 
           
/s/William E. Griffin
 
      /s/James J. Landy
 
   
William E. Griffin
      James J. Landy    
 
           
/s/Stephen R. Brown
 
      /s/James M. Coogan
 
   
Stephen R. Brown
      James M. Coogan    
 
           
/s/Gregory F. Holcombe
      /s/Angelo R. Martinelli    
 
     
 
   
Gregory F. Holcombe
      Angelo R. Martinelli    
 
           
/s/Ronald F. Poe
 
      /s/John A. Pratt Jr.
 
   
Ronald F. Poe
      John A. Pratt Jr.    
 
           
/s/Cecile D. Singer
 
      /s/Craig S. Thompson
 
   
Cecile D. Singer
      Craig S. Thompson    

 